VA Website Maintenance






 
 



 


 
















 skip to page content
















Enter your search textButton to start search




site map [a-z]
    




Go to homepage. 
Home 
Veteran Services



Inside Veteran Services
New to VA
Benefits Booklet
Benefits & Services
General Benefits Information
Disability Compensation
Pension
GI Bill
Vocational Rehabilitation & Employment
Vet Success
Dependents' Educational Assistance
Survivor Benefits
Home Loans
Life Insurance
Traumatic Injury Insurance


Health & Well-Being
Health Care Information
A-Z Health Topic Finder
My Health e Vet
Refill Prescriptions
Crisis Prevention
Mental Health
PTSD
Public Health


Burials & Memorials
Cemetery Services
Burials
Headstones & Markers
Presidential Memorial Certificates
Cemeteries
Nationwide Gravesite Locator
Burial Flags
Burial Allowance




Business



Small Business Opportunities
Starting a Business
VetBiz.gov
Acquisitions
Construction
Volunteer




About VA



Inside the VA
Secretary of VA
Executive Biographies
Organizations
History
Data and Statistics
Jobs
Faith-based & Neighborhood Partnerships
VA for Kids
Congressional Affairs
Legislation
Testimony


Budget and Performance
VA Plans, Budget, and Performance
VA Innovation Initiative (VAi2)
Performance and Accountability Report
Budget Submission
Recovery Act


Budget and Performance
State Veterans Affairs Offices
Veterans Service Organizations




Media Room



Inside the Media Room
News Releases
Speeches
Videos
Publications


National Observances
Veterans Day
Memorial Day
Celebrating America's Freedoms


Special Events
Creative Arts Festival
Golden Age Games
Summer Sports Clinic
Training–Exposure– Experience (TEE) Tournament
Wheelchair Games
Winter Sports Clinic




Locations



Hospitals and Clinics
Vet Centers
 Regional Benefits Offices
Regional Loan Centers
Cemetery Locations




Contact Us



FAQs
Ask a Question
Toll Free Numbers











Health
Benefits
Memorials
Releases
Leadership
     
Secretary Shinseki
Speeches
Executive Biographies


VA Issues
     
Homelessness
PTSD
Post 9/11 GI Bill
Mental Health
Claims Inventory


Homeless
     
Homeless Veterans Home
About the Initiative
For Homeless Veterans
For At-Risk Veterans
For Women Veterans
For the Community
Health Care
Mental Health Services
Housing Assistance
Employment Programs
Upcoming Events
Photo Galleries
Other Resources
 Success Stories
Download Center


Special Events
     
Adaptive Sports
       
Adaptive Sports Home
Groups
         
Groups
Overview
Success Stories
Family / Caregivers
VA Clinical Personnel
Sports / Community Programs
Research


Find a Sports Club
         
Sports Club Finder
Advanced Sports Club Finder


About Program Office
         
Program Overview
FAQ
Latest Announcements


Grant Pogram
Training Allowances
Contact


Creative Arts Festival
Golden Age Games
Summer Sports Clinic
Training - Exposure - Experience - Tournament
Wheelchair Games
Winter Sports Clinic


Intergovernmental Affairs (IGA)
     
Intergovernmental Affairs Home
Tribal Relations


Videos
Days of Observance
     
  Veterans Day
Memorial Day













 

VA Website Maintenance
Our Apologies, the site you are attempting to reach is currently undergoing scheduled maintenance and will be back online as soon as possible. 
    
			


Veterans Crisis Line - 800-273-8255 and Press 1
      

Chat online at  http://www.VeteransCrisisLine.net
Send a text message to 838255

Service members and their families and friends can call and text the Veterans   Crisis Line numbers and can chat online at http://www.MilitaryCrisisLine.net

Toll Free Numbers for Contacting VA Benefits: 1-800-827-1000

Burial
Death Pension
Dependency Indemnity Compensation
Direct Deposit
Directions to VA Benefits Regional Offices
Disability Compensation
Disability Pension
Education
Home Loan Guaranty
Medical Care
Vocational Rehabilitation and Employment

Health Care Benefits: 1-877-222-8387      



Additional Numbers and Websites


Resource
Phone Number
Website


Bereavement Counseling
1-202-461-6530
 


Children of Women Vietnam Veterans (CWVV)
1-877-345-8179 (or) 
       1-888-820-1756
 


Civilian Health and Medical Program (CHAMPVA)
1-800-733-8387
 


Debt Management Center (Collection of Non-Medical Debts)
1-800-827-0648
 


Department of Veterans Affairs' (VA) National Call Center for Homeless Veterans hotline
1-877-424-3838
 


eBenefits (General Questions & Technical Issues)
1-800-983-0937
 


Education (GI Bill):
1-888-442-4551
 


Federal Recovery Coordination Program
1-877-732-4456
 


Foreign Medical Program
1-888-820-1756
 


Gulf War Veterans Helpline
1-800-749-8387
 


Homeless veterans
1-877-222-8387
 


Income Verification and Means Testing
1-800-929-8387
 


Life Insurance
1-800-669-8477
 


Meds by Mail
1-888-385-0235 (or) 
       1-866-229-7389
 


National Call Center for Homeless Veterans
1-877-424-3838
 


National Cemetery Scheduling Office
1-800-535-1117
 


National Personnel Records Center
1-314-801-0800
 


National Resource Directory

https://www.nrd.gov/


Pension Management Center
1-877-294-6380
 


Presidential Memorial Certificate Program
1-202-565-4964
 


Service-Disabled Veteran-Owned or Veteran-Owned Small Business
1-202-303-3260
 


Special Health Issues
1-800-749-8387
 


Spina Bifida/Children of Women Vietnam Veterans
1-888-820-1756
 


Status of Headstones and Markers
1-800-697-6947
 


Telecommunications Device for the Deaf (TDD)
1-800-829-4833
 


VA Caregiver Support Line
1-855-260-3274
 


VA for Vets
1-855-824-8387
 


VA Inspector General
1-800-488-8244
 


VA Office of Public and Intergovernmental Affairs
1-202-461-7600
 


Veteran's ID Theft Hot Line
1-800-333-4636
 


Veterans' Employment and Training Service (VETS)
1-866-487-2365
 


Women Veterans
1-202-461-1070
 


Wounded Warrior Resource Center
1-800-342-9647
 


 
return to top 











CONNECT
Veterans Crisis Line:
1-800-273-8255 (Press 1)
Social Media








Complete Directory 
EMAIL UPDATES

Email Address

Button to subscribe to email




VA HOME

Notices
Privacy
FOIA
Regulations
Web Policies
No FEAR Act
Site Index
USA.gov
White House
Inspector General



QUICK LIST

Veterans ON–line Application
Prescriptions
Enroll/Update Medical Benefits
My HealtheVet
eBenefits
Life Insurance Online Applications
VA Forms
State and Local Resources
Strat Plan FY 2011–2015        
  					  		VA 2013 Budget Submission



RESOURCES

Careers
Returning Service Members
Vocational Rehabilitation & Employment
Homeless Veterans
Women Veterans
Minority Veterans
Surviving Spouses and Dependents
Adaptive Sports Program



ADMINISTRATION

Veterans Health Administration
Veterans Benefits Administration
National Cemetery Administration



U.S. Department of Veterans Affairs | 810 Vermont Avenue, NW Washington DC 20420
Last updated May 2, 2013.